Citation Nr: 0112042	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbosacral spine 
disorder.

2.  Entitlement to an increased evaluation for residuals of 
an injury to the cervical spine, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
an injury to the thoracic spine, currently evaluated as 20 
percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran, who had active service from June 1962 
to November 1963, appealed those decisions.


FINDINGS OF FACT

1.  A May 1995 Board decision denied an application to reopen 
a claim for service connection for a lumbosacral spine 
disorder.

2.  The evidence associated with the claims folder since the 
May 1995 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The veteran's cervical spine disorder is manifested by 
limited range of motion due to pain; the veteran's cervical 
spine disorder is not manifested by neurological involvement, 
such as radicular pain.

5.  The veteran's thoracic spine disorder has been assigned 
the highest evaluation available under the rating schedule 
based upon limitation of motion and deformity of the 
vertebra.

6.  The veteran's service-connected disabilities, standing 
alone, do not preclude substantially gainful employment 
consistent with his education and employment background.


CONCLUSIONS OF LAW

1.  A May 1995 Board decision that declined to reopen a claim 
for service connection for a lumbosacral spine disorder is 
final.  38 U.S.C.A. §  7104(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 20.1105 (2000).

2.  The evidence received since the May 1995 Board decision 
is not new and material, and the veteran's claim has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of an injury to the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic 
Code 5293 (2000).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of an injury to the thoracic spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic 
Code 5285-5293 (2000).

5.  The requirements for a total evaluation based upon 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2000).  A claim may be granted based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

Service medical records contain a March 1963 entry noting 
that the veteran injured his back the day before, and that he 
could not bend.  Tenderness over the right rhomboid area was 
noted.  An entry made one week later noted that the back pain 
had subsided, but that there was still pain beneath the left 
shoulder blade with movement, but not inspiration.  X-rays 
were negative.  A November 1963 separation examination report 
noted an absence of spinal defects.  The RO received a claim 
for service connection for residuals of a back injury in 
1969.  An August 1969 rating decision granted service 
connection for muscle strain in the upper back at the 
shoulder region.  However, that rating decision found that 
this disability was not disabling to a compensable degree. 

A May 1968 X-ray of the lumbar spine showed no evidence of 
traumatic bone change or other abnormality.  There was 
minimal Schmorl's nodes involving the L1 and L2 vertebrae.  
In July 1970 correspondence, Dr. A. A. Mathias informed the 
RO that he had been treating the veteran for a low back 
disorder since May 1970.  He related that the veteran 
informed him that he suffered a severe injury during service.  
Dr. Mathias also cited X-rays of the spine, which showed 
distortion of the right ilium, vertebral misalignments, 
especially in the lumbar area, and distortion in the spaces 
around the L3 to L5 vertebra.  The enclosed X-ray report from 
Porter Memorial Hospital showed no evidence of recent 
fracture or dislocation in the lumbar spine, with no 
deformity in outline to suggest previous trauma.  

In August 1970, the veteran was admitted to the VA Westside-
Chicago Medical Center for a laminectomy and removal of a 
disc at the L5 and S1 vertebra levels.  The veteran informed 
the clinician that he fell during service, injuring his low 
back and left hip, and that he had pain since that time.  A 
lumbomyelogram showed a filling defect at the L5 and S1 
level, and a posterior laminectomy was performed.  He was 
released from that facility in September 1970.  

An October 1970 rating decision denied service connection for 
a herniated nucleus pulposus at the L5 and S1 level, finding 
that disc injury was not shown during service and there was 
no relationship between the disability of the lumbar spine 
and his service-connected muscle strain of the upper back.  
The RO noted a greater than seven year gap between the 
veteran's in-service injury and his 1970 diagnosis.  A 
February 1973 Board decision upheld the RO's denial of 
service connection.  In this respect, the Board likewise 
found the gap in time between the veteran's service and his 
first complaints of low back pain dispositive.  The February 
1973 Board decision is final.  38 C.F.R. § 20.1100 (2000).

The veteran has applied to reopen his claim for service 
connection numerous times since the February 1973 decision.  
Indeed, an April 1987 Board decision did not reopen the 
claim, finding that the veteran's lumbosacral spine disorders 
originated after his service.  A September 1992 rating 
decision declined to reopen his claim, and the veteran 
appealed.  A May 1995 Board decision also declined to reopen 
the veteran's claim for service connection.  The veteran 
appealed the May 1995 Board decision to the United States 
Court of Veterans Appeal (now the United States Court of 
Appeals for Veterans Claims (Court)).  In a December 1996 
Memorandum Decision, the Court affirmed the Board's May 1995 
decision that declined to reopen the claim.  In so doing, the 
Court noted an absence of a relationship between the 
veteran's lumbosacral spine disorder and his in-service 
injury. 

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
Reviewing a final decision based on new and material evidence 
is a multiple step process.  See Elkins v. West, 12 Vet. App. 
209, 214-9 (1999).  First, the Board must determine whether 
the evidence submitted since the prior decision is new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Then, if new and material evidence has been 
presented, the claim is reopened and must be considered based 
upon all the evidence of record.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Evidence received since the Board's May 1995 decision 
includes a December 1998 VA examination report and VA 
treatment records.  The December 1998 VA examination report 
noted a history of the veteran falling during service, 
injuring his neck, mid-thoracic and lumbar areas, and that he 
re-injured his back again during service.  The history 
continued that the veteran had back pain since his in-service 
injuries, culminating in a laminectomy in 1970.  A 1972 
spinal fusion was also noted.  Ultimately, the examination 
report stated that the veteran had degenerative disc and 
narrowing of the neuroforamina, with the L5-S1 level more 
severe than the L4-5 level.  There was also probably 
sclerosis from degenerative joint disease of the facet joints 
of the L5-S1.  Findings were consistent with old injury.  A 
January 1999 VA neurological consultation record contains 
substantially similar findings, that the lumbar 
manifestations were the result of an in-service injury.  

In light of the above, the Board finds that the veteran has 
not submitted new and material evidence to reopen his claim.  
In this regard, while the additional medical evidence was not 
before the Board at the time of the May 1995 decision, it is 
essentially cumulative of evidence in the claims file at that 
time.  The evidence available at the time of the initial 
February 1973 Board decision included the July 1970 
correspondence from Dr. Mathias, which seemed to relate some 
semblance of a connection between the veteran's complaints 
and his service.  This relationship has been consistently 
considered and dismissed by the RO and the Board.  The 
additional opinions obtained during this application, when 
read in context, seem to reflect nothing more than the 
veteran's self-reported history, and are cumulative of 
earlier reports.  However, the Court has held that a medical 
history, merely because it is transcribed by a medical 
professional, does not rise to competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The history 
reported now is cumulative of what he reported in 1970, and 
is contrary to the medical evidence of record.  His arguments 
have been rejected to date, and as such, this additional 
history cannot serve as a basis to reopen the veteran's 
claim.

II.  Evaluations

The veteran asserts that his service-connected cervical and 
thoracic spine disorders are more disabling than 30 percent 
and 20 percent evaluations respectively assigned.  

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects a claim such as 
this because the claim was pending on the date of enactment 
of the new law.  Changes potentially relevant to the claim 
include a broader VA obligation to obtain relevant records 
and advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such development is 
necessary to make a decision on a claim.  

In this case, the Board is satisfied that all necessary 
assistance by VA has been provided.  The veteran has been 
afforded a VA examination in December 1998, which included a 
review of the claims file.  The RO has obtained VA treatment 
records.  All necessary evidence has been obtained and fully 
discussed in the statement of the case issued in November 
1999.  It appears that all relevant facts have been properly 
and sufficiently developed as contemplated by the applicable 
law, and the Board may proceed to adjudicate these claims 
based on the evidence currently of record.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that 
functional loss due to pain must also be considered in 
evaluating a service-connected orthopedic disorder in which 
the criteria is limitation of motion.  

A.  Cervical Spine

As a result of his claim, the veteran was provided a VA 
examination in December 1998.  The examiner commented that 
the veteran's injury to the cervical spine was from a fall in 
1962, and that he re-injured his back in 1963.  The 1970 
laminectomy was also noted.  The veteran informed the 
examiner that he was also receiving VA treatment, and was to 
receive a neurological work-up the following month.  Tylenol 
3 and Socylate were used for pain.  

The veteran had a "hump" on his lower neck/upper back, 
although he stood erect.  Hips and shoulders were level, and 
he did not walk with a limp.  The examiner stated that the 
veteran was unable to perform range of motion studies of the 
cervical spine due to pain and stiffness, although range of 
motion was given; looking at the above in context, it is not 
clear as to whether the examiner was measuring the thoracic 
spine.  

The neurological consultation was conducted in January 1999.  
Initially, the VA neurologist stated that the veteran did not 
show excessive pain behavior.  Cranial nerves were intact, as 
was strength in all four limbs.  Deep tendon reflexes were 
2/4, but absent in the left ankle.  Range of motion of the 
cervical spine was 20 degrees of forward flexion and 10 
degrees of lateral rotation, with a positive Spurling sign.  
There was no paresthesia.  The VA neurologist stated that 
while pain was severe, there was no radicular component.  An 
MRI taken in March 1999 noted central disc bulges at the C3-
4, C4-5 and C5-6 levels, but no central stenosis was noted.  

The RO has evaluated the veteran's cervical spine disability 
under Diagnostic Code 5290, which evaluates loss of range of 
motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  The RO has assigned the highest evaluation 
available under this code provision, 30 percent, and thus the 
Board must look at other potentially applicable diagnostic 
codes.  Initially, there is no evidence that the veteran's 
service-connected disability encompasses a fractured 
vertebra, and therefore, an evaluation under Diagnostic Code 
5285 is not warranted.  Likewise, there does seem to be at 
least some range of motion of the cervical spine, and thus an 
evaluation under Diagnostic Code 5287, which contemplates an 
ankylosed cervical spine, is not warranted.

Diagnostic Code 5293, which evaluates intervertebral disc 
syndrome, is a potentially applicable code.  A 20 percent 
evaluation is warranted when moderate symptoms are exhibited, 
with recurring relief.  A 40 percent evaluation is warranted 
when symptoms are severe, with recurring attacks with 
intermittent relief.  A 60 percent evaluation, the highest 
under this diagnostic code, is warranted when symptoms are 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 30 percent evaluation under Diagnostic 
Code 5293.  In this regard, the VA neurologist did not 
question the veteran's veracity as to his level of pain, and 
MRI studies objectively showed disc involvement.  However, in 
the absence of radicular manifestations or other neurological 
componenets, the Board finds that the veteran's cervical 
spine manifestations are not severe, as contemplated by 
Diagnostic Code 5293, and thus a 40 percent evaluation is not 
warranted.  

In denying a claim above the currently assigned 30 percent 
evaluation, the Board has considered the VA General Counsel 
precedent opinion in VAOPGCPREC 36-97, which provides that 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under Diagnostic Code 5293.  However, looking at 
the above medical evidence, the Board finds that the 
veteran's cervical spine complaints comport with a 20 percent 
evaluation, at most, in the absence of radicular pain, and 
this, in conjunction with an additional 10 percent evaluation 
based upon loss of range of motion, would bring the veteran 
to the current 30 percent evaluation.  

For the above reasons and based, the Board must find that the 
preponderance of the evidence is against this claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).

B.  Thoracic Spine

As noted above, it is unclear from the December 1998 VA 
examination report whether the range of motion studies 
referred to the cervical or thoracic spine.  For the reasons 
that follow, the results are not determinative in this claim.  
At the time of the January 1999 VA neurological work-up, the 
veteran had positive percussion tenderness in the thoracic 
area, but no spasm.  The VA neurologist stated that there was 
severe thoracic and lumbar pain with a component of 
neurogenic claudication suggestive of spinal stenosis. 

The March 1999 MRI study showed degenerative disc disease at 
the mid- and lower thoracic spine, worse at the T9-10 and T8-
9 levels.  There was also a compression deformity at the T9 
level.  There was no compression to the cord.  Degenerative 
disc disease of the lumbar spine was also noted.  The veteran 
was provided a TENS unit in April 1999.

The RO has evaluated the veteran's thoracic spine disorder 
under Diagnostic Codes 5285, which evaluates residuals of 
fractures to the vertebrae, and 5291, which evaluates loss of 
range of motion of the thoracic (dorsal) spine.  A 20 percent 
evaluation has been assigned, with 10 percent assigned for 
limitation of motion under Diagnostic Code 5291 and 10 
percent assigned for demonstrable deformity under Diagnostic 
Code 5285.  Higher evaluations are warranted when the veteran 
is required to use a neck brace or for cord involvement.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  The RO has 
acknowledged in a rating action that the veteran did sustain 
a fracture of the thoracic vertebra in service and has 
assigned the 10 percent separate rating based upon 
demonstrable deformity.

As the currently assigned evaluations are the highest 
available under these Diagnostic Codes, the Board must thus 
consider other potentially applicable diagnostic codes.  As 
there is no evidence of ankylosis, an evaluation under 
Diagnostic Code 5288 is not warranted.  Finally, the question 
remains as to whether Diagnostic Code 5293 is applicable.  In 
the absence of radicular manifestations, the Board finds that 
an evaluation under this code is not warranted.

In denying an increased evaluation, the Board does 
acknowledge that the veteran has been provided a TENS unit 
for pain.  However, the veteran's April 1999 VA treatment 
record reflects the veteran's complaints of pain throughout 
his entire spine, and the current 10 percent evaluation for 
loss of range of motion is based in large part on the 
veteran's complaints of pain.  The Board has considered the 
precepts in DeLuca.  However, the Court has also held that 
pain cannot be the basis for an award under a diagnostic code 
in excess of the maximum evaluation under that code.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the 
veteran's current 10 percent evaluation for limitation of 
motion is the highest available for loss of range of motion, 
a higher evaluation cannot be made.

For the above reasons and bases, the Board finds that the 
preponderance of the evidence is against this claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102.  

C.  Conclusion

Finally, he potential application of Title 38 of the Code of 
Federal Regulations (2000), to include the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) (2000), have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions that his service-connected back disorders warrant 
assignment of a disability evaluation in excess of the 
currently assigned evaluations.  In exceptional cases in 
which schedular evaluations are found to be inadequate, 
consideration of an "extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  See 38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  In this regard, the Board first notes that the 
schedular evaluations in this case are not inadequate.  There 
is a full range of ratings that anticipate greater 
disability, including a 60 percent evaluation.  The record, 
however, does not establish the presence of findings that 
would support a higher rating under the Rating Schedule.  
Further, the Board finds no evidence of an exceptional or 
unusual disability picture in this case.  While the veteran 
may find that his back disorders have impaired his employment 
potential, there is no evidence to show that either of the 
veteran's service-connected disorders, independently, have 
markedly interfered with his ability to obtain or retain 
gainful employment, or have caused frequent periods of 
hospitalization during the course of this claim.  The current 
evaluations do contemplate a reduction in earning capacity.  
Therefore, on the basis of the entire record, the Board must 
conclude that in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Individual Unemployability

The veteran asserts that his service-connected disabilities 
preclude employment.  A total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as the result of two or more service-
connected disabilities, provided at least one disability is 
rated at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Further, multiple injuries from a single accident 
are to be considered a single disability.  38 C.F.R. 
§ 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's cervical and thoracic spine disorders are 40 
percent disabling, applying the VA Combined Ratings Table.  
38 C.F.R. § 4.25.  As each disorder apparently had its origin 
from a single occurrence during service, the 40 percent 
evaluation is considered a single rating in adjudicating an 
individual unemployability claim.  38 C.F.R. § 4.16(a).  This 
level of disability does not rise to the threshold 
requirement of a 60 percent disability evaluation required to 
obtain individual unemployability on a schedular basis.  The 
question then remains as to whether the veteran's service-
connected disabilities, standing alone, preclude 
substantially gainful employment.

The record reveals that in addition to his service-connected 
disabilities, the veteran has a serious lumbar spine 
disorder.  However, the veteran has not been granted service 
connection for his lumbar spine disorder, and the above 
decision has specifically declined to reopen a claim for 
service connection for this disorder.

At the time of his December 1998 VA examination, the veteran 
informed the examiner that he had a steady employment 
background until 1970, when his lower extremities went out.  
In his June 1999 claim for a total rating based upon 
individual unemployability, the veteran stated that he worked 
from December 1963 until May 1970 for Inland Steel.  He 
stated that he last worked in May 1970.  

Looking at the above in context, it is apparent that the 
veteran surrendered his last employment in 1970 as a result 
of his low back disorder.  As noted above, Dr. Mathias 
informed the RO in July 1970 correspondence that he had been 
treating the veteran for a low back disorder since May 1970.  
This date coincides with the date the veteran now states that 
he last worked.  The veteran underwent a laminectomy in 
August 1970.  There is no reference in the August 1970 VA 
surgical report that would show that either service-connected 
disability then existed or impacted employment.  

Most compelling in this claim is the absence of a medical 
opinion reflecting that the veteran's service-connected 
disabilities preclude employment, consistent with his 
previous employment history.  The Board concedes that his 
service-connected cervical and thoracic spine disabilities 
are painful and are manifested by a reduction in range of 
motion.  The Board likewise concedes that such reduce earning 
capacity.  However, the current evaluations assigned do 
contemplate this.  Ultimately, there is no medical evidence 
that the veteran's service-connected disabilities preclude 
substantially gainful employment.  

In light of the above, the Board must find that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities render him 
individually unemployable.  The evidence is not in equipoise 
and the benefit of the doubt rule is not applicable.  
38 C.F.R. § 3.102.  













ORDER

The veteran's application to reopen a claim for service 
connection for a lumbosacral spine disorder is denied.

A disability evaluation in excess of 30 percent for residuals 
of an injury to the cervical spine is denied.

A disability evaluation in excess of 20 percent for residuals 
of an injury to the thoracic spine is denied.

The claim for a total rating based upon individual 
unemployability due to service-connected disability is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

